TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00024-CV




In the Matter of J. G.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-26,134, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
                        Appellant J. G. moves to dismiss her appeal in this cause.  We grant her motion and
dismiss this appeal.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   September 5, 2006